DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in reply to the response filed on 1/12/22.
Claims 1-8, 10-16 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. Applicant has argued on pages 9-10 that the combination of Nanri and Paromtchik does not teach the updated claim limitations including the release of the warning when it is detected the passenger is in a forward looking state. Examiner agrees that the teachings of Nanri and Paromtchik do not disclose the new limitations of the claim 1 as amended, but submits that by including the teachings of Nishi shown in the previous rejection of claim 9, which the new claim limitations were originally encompassed in, does fully teach the amended limitations of claim 1, and similarly claim.
Applicant has further argued that Nishi does not teach the original claim language of claim 9, which has been amended to be included in the claims 1 and similarly claim 10. Applicant has argued that Nishi does not inherently teach the step of releasing warning and cites a section of the abstract of Nishi saying “The increased frequency of alerts to the driver will continue as long as the manual drive vehicles are present, even in f the driver is in an alerted state.” Examiner respectfully disagrees. The above statement says “The increased frequency of alerts will continue” it does not merely say “alerts will continue” as has been emphasized by applicant in their arguments. The presence of a frequency denotes the inherent presence of a cycle, meaning the turning on and off of the warning then deactivate/ released and that this cycle is more frequently seen in the presence of a manual vehicle. The disclosure of Nishi teaches a system which will alert the driver to pay attention when their alertness drops below a certain level. The alert is not continuous as it only alerts the driver when they are below an alert threshold, in the presence of an alert cycle which means that the alert must be released showing that Nishi does teach the claimed limitation of the release of the warning. Additionally, examiner believes that it would have been obvious to one in the art by the time of effective filing to include in the system the ability for a warning output to be released/ turned off as warning systems do not work when it is continuously on. Users would begin to ignore the warning when it is continuously on/ alerting the user. Finally, the system of Nishi alerts the driver to pay attention when is sensed their arousal is below a certain level. The disclosure states a consciousness state unit which detects the face of the driver and uses this information to gather their level of alertness. “The consciousness state value detection unit 20 includes a near-infrared LED 21 that irradiates near-infrared light toward the driver of the vehicle, a near-infrared light camera 22 that captures a driver's face image using near-infrared light, ECU23 is provided. The ECU 23 controls the operation in which the near-infrared light LED 21 irradiates the driver with near-infrared light and shoots the driver's face image with the near-infrared light camera 22,” pg 5, par 3. “That is, the consciousness state value detection unit 20 detects the driver's consciousness state (for example, arousal level), and the automatic driving execution unit 30 notifies when the driver's consciousness state falls below a predetermined threshold" pg3 par 3. The teaching of Nishi teach the limitations of releasing an alert sent to the driver to pay attention when they above a predetermined alertness level, and activating an alarm when their alertness falls below a threshold. As the warnings work in a frequency, the alert must be turned off/ released when the driver’s alertness is above the threshold level.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor unit configured to detect a surrounding vehicle” in claim 1. And “the sensor unit is configured to further detect a state of a passenger” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As stated in the specification the sensor unit of claim 1 has been interpreted to include “As illustrated in FIG. 1, the sensor unit 500 may further include an ultrasonic sensor 540 in addition to the LIDAR sensor 510, the radar sensor 520 and the camera sensor 530, and may further adopt various types of sensors for detecting a surrounding object of a vehicle” [67]. Additionally, the sensor unit of claim 9 has been interpreted to include “the sensor unit 500 may further include a microphone and bio sensor for detecting a voice and bio signal (e.g., heart rate, electrocardiogram, respiration, blood pressure, body temperature, electroencephalogram, hotoplethysmography (or pulse wave) and blood sugar) of the passenger. The bio sensor may include a heart rate sensor, an electrocardiogram sensor, a respiration sensor, a blood pressure sensor, a body temperature sensor, an electroencephalogram sensor, a photoplethysmography sensor and a blood sugar sensor.” [68]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanri (WIPO Pub No. WO2018216125A1) in view of Paromtchik  (U.S. Pub No. 20160035220) and Nishi (English translation of JP Pub JP 6241531 B2)

Regarding Claim 1
	Nanri Teaches

An autonomous driving apparatus comprising:
a sensor unit configured to detect a surrounding vehicle around an ego vehicle that autonomously travels; (“S08, the vehicle control unit 22 performs traveling support of the
host vehicle 51 so that the host vehicle 51 travels according to the route generated at step S07” pg. 10, par 8 ; “First, in step S01, the object detection device 1 detects the behavior of an object around the host vehicle 51 using a plurality of object detection sensors. In step S02, the detection integration unit 2a integrates a plurality of detection results obtained from each of the plurality of object detection sensors, and outputs one detection result for each object. Then, the object tracking unit 2b tracks each detected and integrated object.” Pg9, par 6; “The object detection device 1 detects other vehicles, motorcycles, bicycles, moving objects including pedestrians, and stationary objects including parked vehicles” pg. 3 par 3)

an output unit; (“the vehicle control unit 22 drives a display and a speaker in the vehicle in order to display, notify or warn the passenger.” Pg. 9 par 4)

a memory configured to store map information; (“The map acquisition device 4 may own a map database storing map information,” pg. 4, par 5)

a processor configured to control the autonomous driving of the ego vehicle based on the map information stored in the memory, wherein the processor is configured to: (Fig.2 S01-S08 showing control process including map information to control vehicle; “In step S05, the in-map position calculation unit 5 estimates the position and orientation of the host vehicle 51 on the map from the 

generate an actual driving trajectory and expected driving trajectory of the surrounding vehicle based on driving information of the surrounding vehicle detected by the sensor unit and the map information stored in the memory; (“The object tracking unit 2b tracks the object detected by the object detection device 1. Specifically, from the detection result integrated by the detection integration unit 2a, the identity of the object at different times is verified (associated) from the behavior of the object output at different times, and the association is performed. Based on this, the behavior of the object is detected.” Pg. 5, par 2 senses vehicle around ego, finds actual driving trajectory; “The behavior determination unit 11 specifies the position and behavior of the object on the map from the position of the host vehicle 51 on the map and the behavior of the object obtained by the detection integration unit 2a.” pg. 5, par 5; “The motion candidate prediction unit 12 predicts motion candidates for other vehicles based on the map. The motion candidate prediction unit 12 predicts the motion intention of how the other vehicle will travel next from the road structure included in the map information and the lane information to which the other vehicle belongs, and the other vehicle based on the motion intention are calculated based on the road structure.” Pg. 5, par 7; System uses map information and actual driving behavior to estimate future trajectory)

determine whether a driving mode of the surrounding vehicle is an autonomous driving mode (“The automatic driving determination unit 19 (controller) 

Nanri does not explicitly teach: determining an autonomous driving risk of the ego vehicle based on a trajectory error between the actual driving trajectories and expected driving trajectory of the surrounding vehicle; and output a warning to a passenger through the output unit at a level corresponding to the determined autonomous driving risk, however Paromtchik does explicitly teach:

determine [whether a driving mode of the surrounding vehicle is an autonomous driving mode] an autonomous driving risk of the ego vehicle based on a trajectory error between the actual driving trajectory and expected driving trajectory of the surrounding vehicle; (“In an embodiment of the invention, it is proposed to obtain an estimate of a reference path that a vehicle had already travelled during an observation time interval, and to compute a quantity of deviation of the real path of the vehicle from the estimated reference path.” [46]; “if the sensors 22 are present and if one or several neighbouring vehicles have travelled in the neighbourhood of a host vehicle 2 during the observation time interval, then the assessment unit 30 computes the deviations quantities for the relevant driving behaviours of each neighbouring vehicle and, in relation to meandering of vehicles, a meandering matrix calculation unit 32 computes a meandering matrix for the host vehicle, which contains the deviation covariance of every two vehicles considered.” [58]; “this indicates a degree of interdependence of said vehicles in relation to meandering, and an alarm is issued (step 68) to the driver of the vehicle that implements the proposed method.” [97]; Uses matrix to determine difference in actual and expected trajectory which is directly related to risk factor from surrounding vehicles. The error in actual and expected trajectories is used to find a risk to the ego vehicle)

output a warning to a passenger through the output unit at a level corresponding to the determined autonomous driving risk. (“If the computed quantity of deviation given by the sample variance s.sub.k.sup.2(ΔQ) is greater than θ.sub.1, then an alarm is raised in step 52.” [85]; “for safety evaluation of the vehicles travelling as a group on a road. If the covariance between the neighbouring vehicles Veh.sub.i and Veh.sub.j is greater than a threshold θ.sub.2 (step 66), this indicates a degree of interdependence of said vehicles in relation to meandering, and an alarm is issued (step 68) to the driver of the vehicle that implements the proposed method. Optionally, the alarm may also be communicated to the drivers of vehicle Veh.sub.i and vehicle Veh.sub.j in order to alert them.” [97]l “a host vehicle 2 are adapted to raise an alarm, for example a visual alarm is displayed or an audio alarm is issued to alert the driver.” [62]; Different amounts of alarms (for only one or multiple vehicles) based on type of driving risk)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nanri to include the teachings of as taught by Paromtchik because “Advantageously, the invention allows to apply awareness to neighbouring vehicles and to decrease the overall risk of accident on the road.” See at least [58].

Nanri and Paromtchik does not explicitly teach wherein: the sensor unit is configured to further detect a state of a passenger within the ego vehicle; and the processor Nishi does explicitly teach:	

a sensor unit configured [to detect a surrounding vehicle around an ego vehicle that autonomously travels and] to detect a state of a passenger within the eqo vehicle; (“The consciousness state value detection unit 20 includes a near-infrared LED 21 that irradiates near-infrared light toward the driver of the vehicle, a near-infrared light camera 22 that captures a driver's face image using near-infrared light, ECU23 is provided. The ECU 23 controls the operation in which the near-infrared light LED 21 irradiates the driver with near-infrared light and shoots the driver's face image with the near-infrared light camera 22, and displays the obtained face image. By analyzing, the arousal level is detected as the driver's consciousness state value.” Pg. 3, par 3)	

and
release the warning output through the output unit, when the state of the
passenger detected by the sensor unit is a forward looking state after outputting the warning to the passenger through the output unit. (“the driver's consciousness state is kept at a high level in preparation for a sudden steering operation or sudden deceleration of the manually operated vehicle. It is desirable to keep it. Therefore, the threshold value for alerting the driver is changed to a higher value. In this way, since the driver is alerted when the driver's consciousness state falls below the threshold, the driver's consciousness state can be kept at a high level.” Pg. 4, par 3; the system alerts the driver to pay attention, the alerts are given when the driver is not alert and is inherently subside once attention is paid)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Nanri and Paromtchik to include the teachings of as taught by Nishi to ensure that the driver is paying attention in the event that they will need to take over manual control of the vehicle. This increases the safety of the system as the driver is always ready for a hand-off to manual mode


Regarding claim 10: claim 10 recites a method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.
In addition, Nanri further teaches

information stored in a memory; (“In the embodiment, the microcomputer 100 will be described as an example of a travel support device that controls the host vehicle 51.” Pg4, par 7; “Note that the behaviors of the objects output at different times are stored in a memory in the microcomputer 100 and used for trajectory prediction described later.” Pg5, par 2”) 




Claims 2-5 & 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanri, Paromtchik, and Nishi in further view of Sawarda (U.S. Pub No. # 20040260433).

Regarding claim 2
The combination of Nanri, Paromtchik, and Nishi as shown in the rejection above, disclosed the limitations of claim 1.

The combination of Nanri, Paromtchik, and Nishi does not explicitly teach: wherein the processor is configured to output the warnings as first to third levels based on ascending order of autonomous driving risk of the ego vehicle. Sawarda does explicitly teach:

the processor is configured to output the warnings to the passenger through the output unit as first to third levels based on ascending order of autonomous driving risk of the ego vehicle. (Fig 5. 350-400 showing the detection of different risks sensed around a vehicle and the system outputting different warnings corresponding to the different levels of risk in the form of three different styles of alarms; “Thus, the alarming sound can be varied according to the type of the danger detected by the ACC ECU 1.” [89])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified the combination of Nanri, Paromtchik, and Nishi to include the teachings of as taught by Sawarda because “In this manner, an alarming sound can be outputted according to the types or degrees of the danger.” See at least [16]. Which alerts those in the vehicle to different levels of danger around the vehicle.

Regarding claim 3
The combination of Nanri, Paromtchik, Nishi, and Sawarda, as shown in the rejection above, disclosed the limitations of claim 2.
	
Nishi Further teaches

wherein the processor is configured to:
output, to the passenger, a warning corresponding to the first level through the output unit when the driving mode of the surrounding vehicle is the autonomous driving mode; and
output, to the passenger, a warning corresponding to the second level through the output unit when the driving mode of the surrounding vehicle is a manual driving mode. (“If a manually operated vehicle exists in the inspection area (S204 in FIG. 3: yes), the threshold data for alerting the driver is changed to a higher value in the data of the standard automatic driving mode...The driver is alerted using the unit 40. If a manually operated vehicle exists in the inspection area, the driver's consciousness state is kept at a high level in preparation for a sudden steering operation or sudden deceleration of the manually operated vehicle. It is desirable to keep it. Therefore, the threshold value for alerting the driver is changed to a higher value. In this way, since the driver is alerted when the driver's consciousness state falls below the threshold, the driver's consciousness state can be kept at a high level.” Pg5, par3; the system always warns the driver to stay alert, the alerts are more often (at a second level) when a manually driven vehicle is detected near. The lower number of alerts with autonomous vehicles around is analogous to a level one warning)



Regarding claim 4

The combinations of Nanri, Paromtchik, Nishi, and  Sawarda as shown in the rejection above, disclosed the limitations of claim 3

Paromtchik further teaches:

wherein the processor is configured to:
perform diagnosis of reliability of [autonomous] driving control [over the ego vehicle]  based on a size of the trajectory error between the actual driving trajectory and expected driving trajectory of the surrounding vehicle or a cumulative addition of the trajectory errors; (“If the computed quantity of deviation given by the sample variance s.sub.k.sup.2(ΔQ) is greater than θ.sub.1, then an alarm is raised in step 52.” [85]; “for safety evaluation of the vehicles travelling as a group on a road. If the covariance between the neighbouring vehicles Veh.sub.i and Veh.sub.j is greater than a threshold θ.sub.2 (step 66), this indicates a degree of interdependence of said vehicles in relation to meandering, and an alarm is issued (step 68) to the driver of the vehicle that implements the proposed method. Optionally, the alarm may also be communicated to the drivers of vehicle Veh.sub.i and vehicle Veh.sub.j in order to alert them.” [97]l “a host vehicle 2 are adapted to raise an alarm, for example a visual alarm is displayed or an audio alarm is issued to alert the driver.” [62]; The system creates an alert when the trajectory error is too great, showing that driving control is unreliable; “In an embodiment of the invention, it is proposed to obtain an estimate of a reference path that a vehicle had already travelled during an observation time interval, and to compute a quantity of deviation of the real path of the vehicle from the estimated reference path.” [46]; “Advantageously, the invention provides a method for calculating a quantity of deviation of the driven host vehicle and/or of its neighbouring vehicles from the corresponding reference values” [17] the system checks difference in movement actual vs expected of surrounding vehicles)

Nishi further teaches

perform diagnosis of reliability of autonomous driving control over the ego vehicle (“as illustrated in FIG. 10, even if automatic driving is performed, original automatic driving cannot be performed due to the influence of the manually driven vehicle... Therefore, the driver is suggested to enjoy the advantages of manual driving by switching to manual driving instead of forcibly driving automatically.” Pg. 6. Par 3 the system has determined that its autonomous driving control is unreliable due to the surrounding vehicles and suggests the driver take over manual control)

output, to the passenger, a warning corresponding to the third level through the output unit if, as a result of the execution of the diagnosis, it is determined that the autonomous driving control over the ego vehicle is unreliable. (“That is, in the state where there are more manually driven vehicles than automatically driven vehicles as illustrated in FIG. 10, even if automatic driving is performed, original automatic driving cannot be performed due to the influence of the manually driven vehicle. Can't get enough. Therefore, the driver is suggested to enjoy the advantages of manual driving by switching to manual driving instead of forcibly driving automatically. In the proposal, voice data and image data for suggesting switching to manual operation are stored in the memory 51 of the storage unit 50, and these data are read out and output from the notification unit 40.” Pg. 6. Par 3 the system is aware it cannot safely operate autonomously (automatic control is unreliable), the system outputs a warning to the ego driver corresponding to this risk level)

Regarding claim 5

The combinations of Nanri, Paromtchik, Nishi, and Sawarda  as shown in the rejection above, disclosed the limitations of claim 5

Paromtchik further teaches:
wherein the processor is configured to determine that the [autonomous]driving control [over the ego vehicle] is unreliable when the state in which the size of the trajectory error is equal to or greater than a preset first threshold value occurs within a preset first critical time period (“If the computed quantity of deviation given by the sample variance s.sub.k.sup.2(ΔQ) is greater than θ.sub.1, then an alarm is raised in step 52.” [85]; “for safety evaluation of the vehicles travelling as a group on a road. If the covariance between the neighbouring vehicles Veh.sub.i and Veh.sub.j is greater than a threshold θ.sub.2 (step 66), this indicates a degree of interdependence of said vehicles in relation to meandering, and an alarm is issued (step 68) to the driver of the vehicle that implements the proposed method. Optionally, the alarm may also be communicated to the drivers of vehicle Veh.sub.i and vehicle Veh.sub.j in order to alert them.” [97]l “a host vehicle 2 are adapted to raise an alarm, for example a visual alarm is displayed or an audio alarm is issued to alert the driver.” [62] The system creates an alert when the trajectory error is too great, showing that driving control is unreliable; “A set of deviation values  ΔQ(t.sub.k,p)|=|P(t.sub.k,p)−Q(t.sub.k,p)| representative of the deviation of the actual path travelled by the vehicle from the estimated reference path P(t), t∈[T.sub.k,T.sub.k+1] is next computed at step 46, for each p between 1 and n. The difference ΔQ(t.sub.k,p)=P(t.sub.k,p)−Q(t.sub.k,p) is a two-dimensional vector, and a corresponding deviation value ΔQ(t.sub.k,p) is for example the L2 norm of said vector. Alternatively, If the computed quantity of deviation given by the sample variance s.sub.k.sup.2(ΔQ) is greater than θ.sub.1, then an alarm is raised in step 52.” [85]; “The sample variance s.sub.k.sup.2(ΔQ) is an estimate of the vehicle meandering on the observation time interval [T.sub.k, T.sub.k+1] In other words, the meandering is quantified by computing the sample variance of the vehicle deviation from a reference path estimate during a short time period: [80]; Compares difference in expected and actual trajectory during a period of time, when difference is over a certain threshold, when the difference is over the threshold, control is unreliable and an alarm is raised)

Nishi further teaches

	determine that the autonomous driving control over the ego vehicle is unreliable (“as illustrated in FIG. 10, even if automatic driving is performed, original automatic driving cannot be performed due to the influence of the manually driven vehicle... Therefore, the driver is suggested to enjoy the advantages of manual driving by switching to manual driving instead of forcibly driving automatically.” Pg. 6. Par 3 the system has determined that its autonomous driving control is unreliable and suggests the driver take over manual control)


Regarding claim 11:

As shown in the rejection above, the combination of Nanri, Paromtchik, and Nishi disclosed the limitations of claim 10.
Claim 11 recites a method having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.


Regarding claim 12:

As shown in the rejection above, Nanri, Paromtchik, Nishi and Sawarda disclosed the limitations of claim 11.

Claim 12 recites a method having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Regarding claim 13:

As shown in the rejection above, Nanri, Paromtchik, Nishi, and Sawarda disclosed the limitations of claim 12.

Claim 13 recites a method having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Regarding claim 14:

As shown in the rejection above, Nanri, Paromtchik, Nishi, and Sawarda disclosed the limitations of claim 13.

Claim 14 recites a method having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanri, Paromtchik, Sawarda, and Nishi, in further view of Watanabe (U.S. Pat No. # 10663575).

The combination of Nanri, Paromtchik, Sawarda, and Nishi, as shown in the rejection above, disclosed the limitations of claim 5.

	Nishi Further teaches:

wherein the processor is configured to additionally perform the diagnosis of reliability (“as illustrated in FIG. 10, even if automatic driving is performed, original automatic driving cannot be performed due to the influence of the manually driven vehicle... Therefore, the driver is suggested to enjoy the advantages of manual driving by switching to manual driving instead of forcibly driving automatically.” Pg. 6. Par 3 the system has determined that its autonomous driving control is unreliable and suggests the driver take over manual control)

Nanri, Paromtchik, Sawarda, and Nishi does not explicitly teach using the cumulative addition of the trajectory  errors in the state in which the size of the trajectory error is less than the first threshold value for  the first critical time period, Watanabe does explicitly teach:

to additionally perform the diagnosis of reliability using the cumulative addition of the trajectory  errors in the state in which the size of the trajectory error is less than the first threshold value for  the first critical time period (Fig, 11, S1402-S1407 showing a flow chart checking values against a threshold and moving to check against cumulative averages which are smaller than the first threshold value during a time period; “The second cumulative average threshold Riave_th2 has a smaller value than the first cumulative average threshold Rlave_thl” col 10 1-3; “the cumulative average of reflection intensities, a moving average as the average of reflection intensities from the current time clock to a time clock before a predetermined time period, and a moving variance Ristdm as the variance of the reflection intensities 55 to the clock time before the predetermined time period (S1201), classifies the obstacle candidate to be an obstacle (S1208) if the cumulative average of reflection intensities is equal to or greater than the second cumulative average threshold Riave_th2” col 9, 51-60 [51] Uses multiple thresholds in descending order to check for risks around vehicle;  “When the millimeter wave radar 21 has received a reflected wave, there is either a situation where the dump truck 1 needs to take a collision avoidance action (for example, when a preceding vehicle has been detected) or a situation where a reflected wave from a bump on or pothole in a road surface has been received and no collision avoidance action is needed.” Pg4 45-51; the system uses multiple accumulation thresholds to detect objects around a vehicle and to warn the vehicle if the objects are a potential collision hazard. The cumulative threshold is less than the first threshold value during the time period)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Nanri, Paromtchik, Sawarda, and Nishi to include the teachings of as taught by Watanabe to allow for multiple thresholds of control error readings over a period of time thereby increasing the safety of the system by accounting for accumulated driving errors over a period of time.

Allowable Subject Matter
Claim 7-8, 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668